DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 14-17, 21-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Overgaard WO 2017114534 A1 (hereinafter Overgaard).
In regards to claim 1, Overgaard teaches a door lock (fig 2) comprising: a body adapted to be mounted to a door (fig 2); a lock drive (7) movably mounted to the body and adapted to move a lock mechanism between locked and unlocked positions (abstract); a thumb turn (14) movably mounted to the body and adapted for manual movement between at least two positions (page 9 lines 11-19), the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive (See fig 3a, page 9 lines 11-19); a drive motor (39) mounted to the body (See fig 6b);  a clutch (22, 23, 
In regards to claim 2, Overgaard teaches the door lock of claim 1, wherein the clutch includes a clutch gear (22) having a pivot axis (24) movably mounted to the body (Fig 3a-3c) such that the clutch gear can move relative to the body along a two dimensional pathway (See fig 3a-3c).  
In regards to claim 3, Overgaard teaches the door lock of claim 2, wherein the clutch gear is mounted to the body to be rotatable about the pivot axis and the two dimensional pathway is arranged in a plane that is perpendicular to the pivot axis (See fig 3a-3c).  
In regards to claim 10, Overgaard teaches the door lock of claim 1, further comprising a transmission (19,20 and 21) coupled between the drive motor and the clutch (See fig 3a).  
In regards to claim 14, Overgaard teaches the door lock of claim 1, wherein the clutch includes a clutch gear (22) that is mounted to the body for rotation around a pivot axis  (24) of the clutch gear and for movement relative to the body between an engagement position  (fig 3a) in which the clutch gear is coupled with the lock drive to move the lock drive (See fig 3a) and a disengagement position (fig 3b) in which the clutch gear is not coupled with the lock drive (See fig 3b).  
In regards to claim 15, Overgaard teaches a door lock comprising: a body (fig 2) adapted to be mounted to a door (See fig 1); a lock drive (7) movably mounted to the body and adapted to move a lock mechanism between locked and unlocked positions (abstract);  a thumb turn (14) movably mounted to the body and adapted for manual movement between at least two positions, the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive (See fig 3a, page 9 lines 11-19); a drive motor (39) mounted to the body (See fig 6b); a clutch (22, 23, 25) mechanically arranged between the drive motor and the lock drive (See fig 6a), the clutch having a clutch gear (22) 
In regards to claim 16, Overgaard teaches the door lock of claim 15, wherein in the engaged position (fig 3a), the clutch gear is engaged with a drive gear (18) that is coupled to the lock drive such that rotation of the drive gear rotates the lock drive (See fig 3a, abstract), and in the disengaged position (fig 3b), the clutch gear is disengaged from the drive gear (abstract).
In regards to claim 17, Overgaard teaches the door lock of claim 16, wherein the clutch gear has a pivot axis (24) movably mounted to the body such that the clutch gear can move relative to the body along a two dimensional pathway between the engaged and disengaged positions (See fig 3a-3c).   
In regards to claim 21, Overgaard teaches the door lock of claim 25, wherein the drive motor is adapted to move the clutch gear to the disengaged position (page 4 line 25 – page 5 line 10).  
In regards to claim 22, Overgaard teaches the door lock of claim 15, further comprising a transmission (19-21) coupled between the drive motor and the clutch gear (see fig 3a).  
In regards to claim 24, Overgaard teaches the door lock of claim 15, wherein the lock drive includes a drive wheel (18) mounted to the body that is couplable to the clutch gear such that rotation of the clutch gear rotates the drive wheel (abstract and fig 3a).  
In regards to claim 25, Overgaard teaches the door lock of claim 24, wherein the thumb turn is coupled for movement with the drive wheel such that movement of the thumb turn moves the drive wheel, and movement of the drive wheel moves the thumb turn (abstract, page 9 lines 11-19).  
In regards to claim 26, Overgaard teaches the door lock of claim 25, wherein the lock drive includes a lock tailpiece coupled to the drive wheel (end of spindle sticking out of door in fig 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Overgaard in view of Santoro GB 2016645 A (hereinafter Santoro).
In regards to claim 4, Overgaard teaches the door lock of claim 2.
However Overgaard does not teach wherein the clutch includes a forward drive gear and a reverse drive gear that are mounted to the body and coupled to the lock drive, the forward drive gear, reverse drive gear and the two dimensional pathway being arranged such that the clutch gear engages with the forward drive gear when the pivot axis is located at a first area of the two- dimensional pathway and the clutch gear engages with the reverse drive gear when the pivot axis is located at a second area of the two-dimensional pathway. 
Santoro teaches a similar clutch mechanism with forward and reverse drive gears (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Overgaard’s known clutch mechanism with Santoro’s known clutch mechanism in order to obtain the predictable result of a clutch that can engage, disengage and reverse a drive member (See MPEP 2141 III. (B)). Choosing Santoro’s clutch to more easily adjust the clutch’s gear ratio.
In regards to claim 5, Overgaard as modified teaches the door lock of claim 4, wherein rotation of the drive motor in a forward direction moves the clutch gear toward the first area of the two-
In regards to claim 6, Overgaard as modified teaches the door lock of claim 4, wherein the pivot axis of the clutch gear is positionable between the first and second areas such that the clutch gear is disengaged from both the forward drive gear and the reverse drive gear and such that the drive motor is disengaged from the lock drive (See fig 3 of Santoro).  
In regards to claim 7, Overgaard as modified teaches the door lock of claim 6, wherein the lock drive includes a drive wheel (Overgaard 18) mounted to the body that is coupled to both the forward and reverse drive gears such that movement of the forward drive gear or the reverse drive gear rotates the drive wheel (as modified this would be the case as in both arts there are forward and reverse transmissions).  
In regards to claim 8, Overgaard as modified teaches the door lock of claim 7, wherein the thumb turn is coupled for movement with the drive wheel such that movement of the thumb turn moves the drive wheel, and movement of the drive wheel moves the thumb turn (abstract, page 9 lines 11-19 of Overgaard).  
In regards to claim 9, Overgaard as modified teaches the door lock of claim 8, wherein the lock drive includes a lock tailpiece coupled to the drive wheel (Overgaard’s fig 1, the part of the spindle 7 that sticks out of the door frame).  
In regards to claim 18, Overgaard teaches the door lock of claim 17. 
However Overgaard does not teach wherein the drive gear is a forward drive gear and the engaged position is a forward engaged position such that rotation of the forward drive gear rotates the lock drive in a forward direction, the door lock further comprising a reverse drive gear that is coupled to the lock drive such that rotation of the reverse drive gear rotates the lock drive in a reverse direction, 
Santoro teaches a similar clutch mechanism with forward and reverse drive gears (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Overgaard’s known clutch mechanism with Santoro’s known clutch mechanism in order to obtain the predictable result of a clutch that can engage, disengage and reverse a drive member (See MPEP 2141 III. (B)). Choosing Santoro’s clutch to more easily adjust the clutch’s gear ratio.
In regards to claim 19, Overgaard as modified teaches the door lock of claim 18, wherein the disengaged position (Santoro’s fig 3) is located between the forward engaged position and the rearward engaged position (See Santoro’s figs 1-3 as well as Overgaard’s fig 3a-3c).  
In regards to claim 20, Overgaard as modified teaches the door lock of claim 19, wherein rotation of the drive motor in a forward direction moves the clutch gear along the two dimensional pathway toward the forward engaged position (Santoro’s fig 1), and rotation of the drive motor in a reverse direction moves the clutch gear along the two dimensional pathway toward the rearward engaged position (Santoro’s fig 2).
Claims 11-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Overgaard in view of In Young KR 20160107789 A (hereinafter Young).
In regards to claim 11, Overgaard teaches the door lock of claim 10, wherein the transmission includes a pair of gears including a first gear (19) mounted to a drive shaft of the drive motor (See figs 6a-6b), and a second gear (20) mounted to the body (See fig 3a).  
However, Overgaard does not teach the gears being bevel gears. 
Young teaches a similar mechanical lock with bevel gears (See fig 2).

In regards to claim 12, Overgaard as modified teaches the door lock of claim 11, wherein the transmission includes one or more gears coupled to the second bevel gear (Overgaard’s 21, see fig 3a) and coupled to an input of the clutch (Since as modified Overgaard’s second bevel gear is 20, also see fig 3a).  
In regards to claim 13, Overgaard as modified teaches the door lock of claim 12, wherein the input of the clutch includes a clutch gear (Overgaard’s 22) that is mounted to the body for rotation around a pivot axis (Overgaard’s 24) of the clutch gear and for movement of the clutch gear in a plane perpendicular to the pivot axis relative to the body (See Overgaard’s fig 3a-3c).  
In regards to claim 23, Overgaard teaches the door lock of claim 22, wherein the transmission includes a pair of gears including a first gear (19) mounted to a drive shaft (See fig 6a and 6b) of the drive motor, and a second gear (20) mounted to the body (See fig 3a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675